third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 sspflanz postf-146525-09 uilc date date to michele j gormley senior counsel boston large business international from michael j montemurro chief branch office of associate chief_counsel income_tax accounting subject effect of increased interest deductions on net operating losses this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend year year issues ------- ------- do increased interest deductions allow taxpayer to increase its net_operating_loss nol for year and year even if the statutory period for filing a claim for credit or refund under sec_6511 of the internal_revenue_code has expired for those years conclusions the increased interest deductions would allow taxpayer to increase its year and year nols even if the statutory period for filing a claim for credit or refund under sec_6511 has expired for those years before taxpayer is permitted to use the nol in an open taxable_year however taxpayer must establish that the nol was not absorbed by postf-146525-09 taxable_income in the applicable carryback and carryover years preceding the open years facts taxpayer on its year and year returns took the position that its interest deductions were limited by sec_163 lb_i however contends that sec_163 does not apply to taxpayer’s year and year interest deductions and consequently taxpayer’s interest deductions for year and year are larger than the amounts reported by taxpayer lb_i has asked whether the increased interest deductions would allow taxpayer to increase its nol for year and year even if the statutory period for filing a claim for credit or refund under sec_6511 has expired for those years law and analysis sec_172 provides that a taxpayer’s net_operating_loss is the excess of its deductions allowed by chapter of the internal_revenue_code over its gross_income once a taxpayer determines the amount of its nol the nol is carried back or carried over in accordance with the rules of sec_172 the amount carried back or carried over to a taxable_year results in an nol deduction in the year of the carryback or carryover sec_172 and require generally that an nol for any taxable_year first be carried back to each of the previous taxable years and to the extent still available carried forward to each of the taxable years following the taxable_year of the loss after an nol is carried back or carried over the taxpayer must determine the amount of the nol that was absorbed in the carryback or carryover year the purpose of the absorption computation is to determine the remaining nol that may be used in succeeding taxable years sec_172 provides that the portion of the nol carried to each taxable_year is the excess if any of the amount of the nol over the sum of the taxable_income with certain specified modifications for each of the prior taxable years to which the loss may be carried sec_1_172-4 of the income_tax regulations further explains the nol absorption_rules the amount which is carried back or carried over to any taxable_year is the net_operating_loss to the extent it was not absorbed in the computation of the taxable or net_income for other taxable years preceding such taxable_year to which it may be carried back or carried over sec_6511 generally provides that a claim for credit or refund of an overpayment_of_tax must be filed by the later of years from the time the return was filed or years from the time the tax was paid under sec_6511 a credit or refund is not allowed unless a claim is made within the above-described period sec_6511 however provides a special period of limitation for net_operating_loss carrybacks postf-146525-09 under sec_6511 a taxpayer generally ha sec_3 years from the time prescribed by law for the filing of the return for the taxable_year of the net_operating_loss to file a claim for credit or refund if it relates to an overpayment attributable to an nol_carryback under sec_172 a taxpayer’s net_operating_loss is the excess of its deductions allowed by chapter of the internal_revenue_code over its gross_income consequently in the present case an increase to taxpayer’s interest deductions for year and year would result in a corresponding increase to its nols for those years further sec_6511 has no application to the determination of whether taxpayer has an nol for year and year and if it does the amount of the nol because year and year are closed years taxpayer cannot get a refund of taxes paid in year and year and cannot use its year and year nol increased as discussed above to get a refund for the offset of income in a carryback_year see sec_6511 however taxpayer would be allowed to use its nol in an open carryover year provided that taxpayer can establish that the nol was not absorbed by its taxable_income computed as specified in sec_172 in the carryback years or any prior carryover years the following example demonstrates the above-stated rules taxpayer a reports the following taxable_income or loss and its taxable_income prior to carryback of its nol equals taxable_income as computed in accordance with sec_172 - taxable_income of pre-nol deduction after carryback of nol - taxable_income of pre-nol carryback after carryback of nol - nol of - taxable_income of - taxable_income of - taxable_income of assume also that the statute_of_limitations on credit or refund has expired for - are closed years but is an open_year and that a in correctly asserts that in it underreported a deduction by consequently a’s nol i sec_180 instead of because is a closed_year a cannot use the nol to get a refund for the offset of taxable_income in a carryback_year thus a cannot get a refund for the offset of the remaining of taxable_income in in addition a cannot use its nol to get a refund of the taxes paid because is a closed_year to compute how much of the nol is available for a to use in its open years years after a must determine how much of the nol was absorbed by taxable_income in the carryback and carryover years prior to the open years and the aggregate taxable_income computed in accordance with sec_172 in and i sec_150 thus a’ sec_180 nol in is absorbed to extent of and a’s remaining nol for use in years after i sec_30 a is entitled to a nol deduction in but because the nol is fully absorbed in a does not have an nol deduction attributable to the nol in postf-146525-09 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call steve toomey or shareen pflanz at if you have any further questions
